Citation Nr: 1420719	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-01 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right eye vessel rupture.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for cardiovascular stenosis.

4.  Entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling.

5.  Entitlement to a compensable rating for bilateral hearing loss.

6.  Entitlement to a compensable rating for residual shrapnel scars of the left chest and hands.

7.  Entitlement to a compensable rating for residual shrapnel scars of the face head and neck.

8.  Entitlement to a compensable rating for foot fungus of the bilateral great toes.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to October 1984, including service in the Republic of Vietnam from November 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his January 2011 VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  However, in January 2014, he withdrew that request and asked that his appeal be forwarded to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2009 rating decision denied increased ratings for tinnitus, bilateral hearing loss, residual shrapnel scars of the left chest and hands, residual shrapnel scars of the face head and neck, and foot fungus of the bilateral great toes.  In September 2009 and July 2010 statements, the Veteran indicated that he disagreed with the determinations made in the August 2009 decision and wished to appeal.  This constitutes a notice of disagreement with the August 2009 rating decision, but review of the record does not show that a statement of the case has been issued.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is required so that he may be issued a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Further, the Veteran testified at his May 2010 Decision Review Officer hearing that he experienced dizzy spells during service, and had also experienced them in the post-service period.  The later dizzy spells were, according to his testimony, possibly related to an irregular heartbeat.  The Board finds that this testimony, coupled with the evidence of record, is sufficient to trigger VA's duty to assist the Veteran by providing a VA examination to determine the etiology of his heart condition.  To that end, because the evidence tends to suggest a relationship between his heart condition, his hypertension, and his right eye condition, the other two issues will be remanded so that any nexus to service or to the Veteran's heart condition can be determined.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, review of the record, to include specifically the August 2012 supplemental statement of the case, reflects that the Veteran receives ongoing treatment for the conditions that are the subject of this appeal.  However, the most recent records from these providers are dated in 2010.  On remand, the RO should seek and associate with the claims file any relevant outstanding records from these providers or any other providers who have treated the Veteran for these conditions.

Accordingly, the appeal is REMANDED for the following actions:

1.  After obtaining authorization from the Veteran, procure all outstanding VA and private treatment records relating to the issues on appeal.  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, the RO should notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

2.  Issue a statement of the case, and notify the Veteran of his appellate rights, with respect to the issues of increased ratings for tinnitus, bilateral hearing loss, residual shrapnel scars of the left chest and hands, residual shrapnel scars of the face head and neck, and foot fungus of the bilateral great toes, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

3.  Schedule the Veteran for a VA examination to determine the etiology of his heart condition, hypertension, and right eye condition.  The VA examiner should be provided with the Veteran's claims file and asked to review it.  After physical examination and any necessary testing, the examiner should provide a statement noting the diagnosis or diagnoses with respect to the Veteran's claimed heart condition, hypertension, and right eye condition.  A diagnosis of ischemic heart disease must be ruled in or excluded.

The examiner should opine as to whether each condition is at least as likely as not related to or had its onset in service, to include his presumed in-service Agent Orange exposure.

The examiner must also opine as to whether the Veteran's heart, right eye and hypertension condition became manifest within one year of the Veteran's discharge from active duty, i.e., by October 1985.

If the examiner does not relate the Veteran's hypertension and/or eye condition directly to service, he or she should opine as to whether the hypertension and/or right eye condition is either the direct result of the Veteran's heart condition, or aggravated beyond the normal rate of progression by the Veteran's heart condition.  A complete rationale must be provided for any opinion stated.

4.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

